DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on May 7, 2021, amending claims 1, 4 and 9.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 has been considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (i.e. the “control means” in claims 1, 4 and 9) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Also, this application includes one or more claim limitations that do not use the word 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (i.e. a programmed processor) described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, in each of independent claims 1, 4 and 9, there is no antecedent basis for the final “movement direction” recited in the phrase, “wherein the movement direction of the movement axis is decided…regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction.”  There are two different movement directions previously recited in the claim (i.e. “a movement direction of the movement axis” and “a movement direction in which a finger that has pressed the movement button moves on a screen”) and it is unclear as to which of these movement directions that noted movement direction refers.
Each of claims 3, 5-8 and 10-11 depends from one of claim 1, 4 and 9 and thereby includes all of the limitations of claim 1, 4 or 9.  Accordingly, each of claims 3, 5-8 and 10-11 are considered indefinite for the above reasons by which claims 1, 4 and 9 are indefinite.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0271792 to Yui et al. (“Yui”), and also over U.S. Patent Application Publication No. 2007/0291014 to Layton et al (“Layton”).
Regarding claim 1, Regarding claim 1, Yui describes a robot operation apparatus realizing a drag operation input to a touch panel for manual operation of a robot (see e.g. paragraphs 0007-0008).  Like claimed, Yui particularly describes a processing apparatus comprising:
a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can 
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selection areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “control means” is a suitably programmed processor – see e.g. paragraph 0040 of the specification as published via U.S. Patent Application Publication No. 2018/0292985.  Along these lines, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector, behavior command generator and display controller to and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the 
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “finger movement recognizing section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector determines a movement speed that the user’s finger drags on the touchscreen – see e.g. and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is considered an “axis movement speed deciding section” like claimed, which decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section.),
wherein the movement direction of the movement axis remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0086-0088: Yui and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 1, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the 
	Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 1.

a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction and which is ring-shaped and defines a center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generate is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is 
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 4, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen like claimed.  Moreover, Yui does not explicitly disclose that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction, as is further required by claim 4.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 4.
	Regarding claim 7, it would have been obvious, as is described above, to modify the processing apparatus taught by Yui so that the input (i.e. the movement) resulting from pressing the button does not terminate regardless of where the finger moves on the screen, as is taught by Layton.  Layton suggests that when the button is pressed, input to another button is disabled until the finger is separated from the screen (see e.g. paragraphs 0073-0074 and FIG. 14: Layton discloses that input in the circular motion can be applied to one of a plurality of displayed buttons.  Layton further teaches that the finger can then move anywhere on the touchscreen to perform the circular motion – see e.g. paragraphs 0054-0055.  Accordingly, it is apparent that once the button is pressed, input to the other buttons is necessarily disabled so that the finger can move anywhere on the touchscreen to perform the circular motion.).  The above-described combination of Yui and Layton thus further teaches a processing apparatus like that of claim 7.

a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generate is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is 
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 9, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, and that when the movement button is pressed, input to another button is disabled until the finger is separated from the screen, as is claimed.  Moreover, Yui does not explicitly disclose that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction, as is further required by claim 9.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area or button of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that when the button is pressed, input to another 
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and that when the button (i.e. movement button) is pressed, input to another button is disabled until the finger is separated from the screen, and whereby the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 9.

3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui and Layton, which is cited above, and also over U.S. Patent No. 4,364,110 to Hyatt (“Hyatt”).
As described above, Yui and Layton teach a processing apparatus like that of claim 1, which comprises a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction in which a finger that has pressed a button moves on a screen.  Yui and Layton, however, do not explicitly disclose that the control means further includes an indexing feed section that executes indexing feed of the unit by the movement axis through pressing of an indexing feed button by a finger, wherein the indexing feed section drives the movement axis to move the unit along one direction by a predetermined feed amount, as is required by claim 3.
Hyatt nevertheless describes an operating panel for a machine that enables a user to drive the machine continuously in a selected direction in response to a user input, but that also comprises buttons that are selectable by the user to instead drive the machine in the direction by a predetermined feed amount (e.g. a selected step distance) (see e.g. column 19, line 49 – column 20, line 40; and FIG. 2A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Layton and Hyatt before him prior to the effective filing date of the claimed invention, to modify the control means taught by Yui and Layton so as to also provide for executing indexing feed of the machine (i.e. unit) in a selected direction (i.e. by the movement axis) through pressing of a button, wherein the movement axis is moved along one direction by a predetermined feed amount, as is taught by Hyatt.  The programed processor taught by Yui that provides the control means, modified so as to implement such functionality, is considered an “indexing feed section” like claimed.  It would have been advantageous to one of ordinary skill to provide such functionality, because it would enable precise movement of the unit, as is suggested by Hyatt.  .

Claims 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui and Layton, which is cited above, and also over U.S. Patent Application Publication No. 2015/0097809 to Heim (“Heim”).
As described above, Yui and Layton teach processing apparatus like that of claims 4 and 9, which comprise a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction in which a finger that has pressed a button moves on a screen.  Yui further discloses that the movement direction deciding section determines whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the button (see e.g. paragraphs 0072 and 0077-0078).  Layton provides a similar teaching (see e.g. paragraph 0053).  However, Yui and Layton do not explicitly disclose that the movement direction deciding section determines whether the finger moves in the clockwise direction or the anti-clockwise direction by determining at least two additional coordinates on the screen through which the finger has moved in a predetermined time, as is required by claims 5 and 10.  Yui and Layton also do not disclose that: (i) the at least two additional coordinates comprise at least a first point and a second point; (ii) the movement direction deciding section determines a polar angle measured between a first ray from the starting point to the first point, and a second ray from the first point to the second point; (iii) the movement direction deciding section decides that the finger moves in the clockwise direction where the polar angle is less than 180 degrees; (iv) the movement direction deciding section decides that the finger moves in the anticlockwise direction where the polar angle is greater than 180 degrees; and (v) and the movement direction deciding section decides that the finger moves in an undeterminable direction and therefore 
Heim nevertheless describes a method for detecting a continuous circle gesture and particularly determining a rotation direction thereof (see e.g. paragraph 0008).  Such a method entails determining at least two coordinates through which a user’s finger has moved (see e.g. paragraphs 0023-0025 and Figure 1: Heim teaches determining a rotation direction of a circle gesture by determining an angle between two “velocity vectors” of the gesture, which entails determining two coordinates for the first velocity vector, and an additional coordinate for the second velocity vector).  Heim teaches that the two coordinates comprise a first point and a second point, wherein the method comprises determining a polar angle ϕ measured between a first ray (i.e. vector) from a starting point to the first point, and a second ray (i.e. a second vector) from the first point to a second point (see e.g. paragraphs 0023-0025 and Figure 1).  Note that while Heim teaches measuring ϕ, it would have been readily apparent to one of ordinary skill in the art to equivalently measure Ø, which is indicated below in Figure 1 of Heim and which equals 180 – ϕ.  


    PNG
    media_image1.png
    317
    294
    media_image1.png
    Greyscale
 

It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Layton and Heim before him prior to the effective filing date of the claimed invention, to modify the movement direction deciding section taught by Yui and Layton so as to determine whether the finger moves in the clockwise direction or the anti-clockwise direction via a technique like taught by Heim.  That is, it would have been obvious to modify the movement direction deciding section taught by Yui and Layton so as to determine at least two additional coordinates on the screen through which the finger has moved in a predetermined time, wherein the at least two additional coordinates comprise at least a first point and a second point, and the movement detecting deciding section determines the direction of movement by: (i) determining a polar angle measured between a first ray from the starting point to the first point, and a second ray from the first point to the second point; (ii) deciding that the finger moves in the clockwise direction where the polar angle is less than 180 degrees; (iii) deciding that the finger moves in the anticlockwise direction where the polar angle is greater than 180 degrees; and (iv) deciding that the finger moves in an indeterminate direction (i.e. is not clockwise or counter clockwise, therefore not resulting in operation of the movement axis) where the polar angle is equal to 180 degrees, as is taught by Heim.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the circular direction of the user’s input to be efficiently detected, as is evident from Heim.  Accordingly, Yui, Layton and Heim are considered to teach, to one of ordinary skill in the art, processing apparatus like in claims 5, 6, 10 and 11.

8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Layton and Hyatt, which is described above, and also over U.S. Patent Application Publication No. 2006/0161870 to Hotelling et al. (“Hotelling”).
As described above, Yui, Layton and Hyatt teach a processing apparatus like that of claim 3, which comprises a touch panel in which a movement button is displayed, and an indexing feed section that executes indexing feed of a unit through pressing of an indexing feed button.  Yui, Layton, and Hyatt, however, do not explicitly disclose that the indexing feed button on the screen is surrounded by the movement button, as is required by claim 8.
Nevertheless, the claimed positioning of the indexing feed button with respect to the movement button is “useful and intelligible only to the human mind” and is not functionally related to the underlying substrate (i.e. the processing apparatus).  See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)) (distinguishing such claim limitations from claim limitations defining functional characteristics).  Accordingly, that the indexing feed button is surrounded by the movement button should not be given any patentable weight as this is merely printed matter (non-functional descriptive material).  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”; finding no functional relationship where the printed matter in no way depends on the substrate and the substrate in no way depends on the printed matter; and holding claimed subject matter anticipated where such printed matter was the only difference between the claimed subject matter and the prior art).
Regardless, presenting a first button surrounded by a second button is well-known in the art.  Hotelling, for example, demonstrates a virtual scroll wheel in which a first button is surrounded by a second button (i.e. a scroll wheel) on which the user performs a circular input (see e.g. paragraphs 0121-0123 and 0125 and FIGS.13D and 13F).



Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 4 and 9.  Regarding the pending claims, the Applicant argues that the cited references fail to teach or suggest (i) a touch screen that displays a “movement button [that] is generally ring-shaped and defines a center point therein,” and (ii) “wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction,” as is claimed.
	The Examiner, however, respectfully disagrees and submits that the combination of Yui and Layton provides such a teaching.  Like noted above, Yui describes an apparatus that comprises a “teaching pendant” that includes a touch panel that can display various operation screens (see e.g. paragraphs 0052, 0054 and 0056).  Yui discloses that the touch panel can particularly display an operation graphic having selection areas that can be selected by the user to input a movement instruction with respect to moveable units of a robot (see e.g. paragraphs 
	Yui further teaches detecting a movement direction in which a finger that has pressed the movement button (i.e. a selection area of the operation graphic) drags on the touch screen (see e.g. paragraphs 0060, 0077-0079).  Yui teaches generating a command to move a corresponding component of the robot in a direction based on the drag direction of the finger (see e.g. paragraphs 0061, 0079 and 0084).  Moreover, Yui particularly teaches that the movement direction of the component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078).  Accordingly, Yui is considered to teach (i) a touch screen that displays a “movement button [that] is generally ring-shaped and defines a center point therein,” and (ii) “wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.”
	As noted above, Yui does not explicitly discloses that the movement direction is decided “regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction” as is further claimed.  Nevertheless, as further noted above, Layton similarly teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Layton suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 
	As further noted above, it would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.
	The Applicant argues that Layton fails to disclose a ring-shaped button. The Examiner, however, respectfully notes that the appearance of the button is printed matter (non-functional descriptive material), and therefore cannot distinguish the claimed invention from the prior art in terms of patentability.  In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that "[w]here the printed matter is not functionality related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability").  Regardless, as noted above, the operation graphic described by Yui is considered a ring-shaped button.  Accordingly, the Examiner respectfully maintains that the combination of Yui and Layton teaches (i) a touch screen that displays a “movement button [that] is generally ring-shaped and defines a center point therein,” and (ii) “wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction,” as is claimed.



Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BTB/
5/26/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173